UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-2333


WILLIAM C. BOND,

                Plaintiff - Appellant,

          v.

KENNETH BLUM, SR.; ERLENE BLUM; ALAN S. COHN; ROBIN COHN;
KENNETH BLUM, JR.; DUDLEY F. B. HODGSON; WILLIAM H. SLAVIN;
WILLIAM A. MCDANIEL, JR.; CAROLINE A. GRIFFIN; MCDANIEL,
BENNETT & GRIFFIN; MCDANIEL & GRIFFIN; PAUL A. DORF;
ADELBERG, RUDOW, DORF & HENDLER, LLC; GERARD P. MARTIN;
MIRIAM PESSIN; RENT-A-WRECK OF AMERICA, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:07-cv-01385-JFM)


Submitted:   May 11, 2015                   Decided:   May 22, 2015


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


William C. Bond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William       C.    Bond     has    noted          an    appeal    from       the    district

court’s    May     13,     2014       order        denying       his     self-styled         “Post

Judgment        Motion     to    Vacate           Orders,       Remand        &    Recuse       with

Expedition       Request,”       July        2,    2014       order    denying       his    motion

seeking reconsideration of the May 13 order and an evidentiary

hearing,     September          16,     2014       order       denying      his      self-styled

“Motion    to     Stay     Notice       of    Appeal,”          November      4,     2014       order

denying his self-styled “Second (No. 2) Post Judgment Motion to

Vacate Orders, Remand, & Recuse with Expedition Request,” and

December 8, 2014 order granting his motion for extension of time

to appeal the September 16 order.                         We dismiss the appeal of the

May 13 and July 2 orders for lack of jurisdiction because the

notice     of     appeal    was       not         timely      filed.          We    affirm       the

September 16, November 4, and December 8 orders.

     Parties       are     accorded          30        days   after     the       entry    of    the

district    court’s      final        judgment          or    order    to   note     an    appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s May 13 and July 2 orders were entered

on the docket on May 13, 2014 and July 2, 2014.                                    Bond’s notice

                                                   2
of appeal with respect to these orders was filed on December 16,

2014.     Because Bond failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal periods with

respect to these orders, we dismiss the appeal in part.

      Turning to the September 16, November 4, and December 8

orders, we confine our review on appeal to the issues raised in

the Appellant’s brief.            See 4th Cir. R. 34(b).             Because Bond’s

informal brief does not challenge the December 8 order, Bond has

forfeited appellate review of that order.                    With respect to the

September 16 and November 4 orders, we have reviewed the record

and     Bond’s    informal   brief        and    conclude     that    he   fails   to

establish any reversible error.                 Accordingly, although we grant

leave    to   proceed   in   forma       pauperis,   we     affirm   those   orders.

Bond v. Blum, No. 1:07-cv-01385-JFM (D. Md. Sept. 16, Nov. 4 &

Dec. 8, 2014).       We deny as moot Bond’s motion to extend the time

for filing his informal brief and deny his motions to amend or

correct recusal order and to recuse and transfer.                       We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the    materials    before    this      court   and

argument would not aid the decisional process.



                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                           3